Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  160469-71                                                                                              David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160469-71
                                                                   COA: 342394, 342395, 342396
                                                                   Macomb CC: 2017-000447-FC,
                                                                               2017-001859-FC,
                                                                               2017-001865-FC
  ANTHONY JOSEPH VEACH,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the October 15, 2019
  judgment of the Court of Appeals is considered. We DIRECT the Macomb County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2020
         a0923
                                                                              Clerk